*596Opinion,
Mr. Justice Sterrett :
Plaintiff below agreed to erect and' complete defendant’s building, according to plans and specifications, by August 1, 1884, for $3,090, payable $300 every two weeks during the intervening five months. He also covenanted “ for himself, his heirs, executors, and administrators, that he will not suffer or permit to be filed.....any mechanics’ lien or liens against the said building for the period of six months after its completion.”
The sole question is whether the contractor by his covenant waived the right to file, or authorize a lien to be filed in his own favor. We think he did. While the phraseology of the stipulation is different from that in Long v. Caffrey, 93 Pa. 526, the legal effect of both is the same. The lien under consideration was necessarily filed by the plaintiff below himself, or by his sufferance or permission. In either case, it was as clearly a violation of his covenant as if he had suffered or permitted any mechanic or material-man to file a lien.
The defendant’s point should have been affirmed, and a verdict directed in his favor.
Judgment reversed.